Henderson, J.,
— The gift over is “at the death of my niece and nephew the entire estate to go to the children of my niece, Kate M. Haifa, absolutely.” The nephew is dead and Kate M. Haifa, the exceptant, asks that his one-half of the income be awarded to her. There are no words of survivorship, nor is there a gift to a class. The gift over is not at the “respective” deaths of the niece and nephew of one-half the income or principal, but upon the deaths of both, and then of the “entire” fund. The gift of the income to the niece and nephew is not limited to their respective lives, but for their joint lives, and, hence, the nephew’s share of the income is payable to his administratrix during the life of Kate M. Haifa.
The exceptions are dismissed and the adjudication is confirmed absolutely.